Citation Nr: 0000888	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  99-06 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
vagotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1954, with 1 year, 7 months, and 26 days of other 
prior service, and from March 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
No. Little Rock, Arkansas, which denied a claim by the 
veteran seeking entitlement to service connection for PTSD 
and for residuals of vagotomy.

The Board notes that, in the veteran's September 1998 claim, 
he indicated that he was seeking service connection for 
"nerves," in addition to PTSD.  Entitlement to service 
connection for a nervous condition has been previously 
denied.  The Board construes this statement as an attempt to 
reopen that claim.  The issue of whether new and material 
evidence has been submitted to reopen a claim seeking 
entitlement to service connection for an acquired psychiatric 
disorder has not been addressed by the RO and, therefore, is 
referred back to the RO for proper development and action.

The issue of entitlement to service connection for residuals 
of vagotomy is addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The claims file contains no competent evidence of a 
diagnosis of PTSD.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for PTSD is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well-grounded, and therefore there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a)  (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background
The Board notes at the outset of this decision that, when the 
RO rendered its rating decision on this claim, it did not 
initially determine whether the veteran had met his burden of 
submitting a well-grounded claim, the establishment of which 
is necessary to trigger VA's statutory duty to assist the 
veteran in developing facts pertinent to his claim.  38 
U.S.C.A. § 5107(a)  (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Instead, the RO assisted the veteran in developing facts 
pertinent to his claim.  See Grivois v. Brown, 6 Vet. App. 
136, 139-40 (1994).  Therefore, the Board will consider all 
the evidence of record, including that resulting from VA 
assistance, in determining whether the veteran's claim is 
well grounded in this case.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

A claim for service connection for PTSD is well grounded when 
the veteran has submitted:  (1) medical evidence of a current 
medical diagnosis of PTSD; (2) lay evidence (presumed 
credible for these purposes) of an inservice stressor(s); and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Gaines v. West, 11 Vet. App. 353, 
357  (1998) (citing Cohen v. Brown, 10 Vet. App. 128, 136-37  
(1997)); see also Caluza v. Brown, 7 Vet. App. 498, 506  
(1995), aff'd per curiam, 78 F.3d 604  (Fed. Cir. 1996) 
(table); 38 C.F.R. § 3.304(f)  (1999).

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a)  (1999).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Grottveit v. Brown,  5 Vet. App. 91, 92-93  (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Analysis

In general, the fundamental basis for VA disability 
compensation is that the veteran have a current 
"disability" due to injury or disease incurred in the line 
of duty.  38 U.S.C.A. § 1110 (West 1991).  When the claimed 
disability is PTSD, this initial requirement, as stated 
above, is "medical evidence establishing a clear diagnosis" 
of PTSD.  38 C.F.R. § 3.304(f) (1999).  To be considered a 
"clear" diagnosis, such diagnosis must "at a minimum" be 
"unequivocal."  Cohen v. Brown, 10 Vet. App. 128, 139  
(1997).  Although such diagnosis must be made in accordance 
with the applicable DSM criteria, a clear diagnosis of PTSD 
by a mental health professional is presumed to be in 
compliance with DSM criteria, unless evidence shows to the 
contrary.  Id.  Medical expertise, not lay opinion, is 
necessary to make such a diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494  (1992).

After careful review of the entire record, the Board finds no 
current diagnosis of PTSD.  In fact, none of the medical 
evidence, at any time, indicates that the veteran has, or 
ever had, PTSD.

The veteran's service medical records show that he was 
diagnosed with emotional instability, passive aggressive 
personality, and habitual drinking in May 1956, and with 
anxiety reaction and chronic alcoholism in August 1956.  His 
March 1958 separation medical report also notes "nervous 
irritability," although psychiatric status was reported as 
"normal."

Subsequent to service, a December 1958 VA examination report 
reflects, after psychiatric evaluation, that the veteran had 
no psychiatric disorder.

Private medical records from November 1962 to December 1963 
show no treatment for any psychiatric problems, including 
PTSD.

A July 1965 VA examination report indicates that the veteran 
complained about his nerves.  However, psychiatric evaluation 
found no psychiatric disorder.

Most recently, VA treatment records from January 1999 to 
April 1999 show no psychiatric treatment or diagnosis, 
including no diagnosis of PTSD.

On the occasion of a hearing on appeal before a hearing 
officer at the RO in May 1999, the veteran testified that 
while he was stationed in Korea, he did not engage in hand-
to-hand combat.  He stated that a cease fire had been 
declared and that he was in charge of open ammunition that 
had to be sent back.  The veteran further testified that he 
was not involved in any skirmish or any type of combat while 
serving in Korea.  He further noted that he received 
treatment in service for nervousness


Overall, the Board finds no diagnosis of PTSD in the medical 
evidence of record at any time.  As such, the evidence does 
not show a "clear" nor "current" diagnosis of PTSD.  
Accordingly, the Board concludes that the first requirement 
for a well-grounded claim for service connection for PTSD has 
not been satisfied, and, as a result, the veteran's claim 
must be denied as not well grounded.  Gaines v. West, 11 Vet. 
App. 353, 357  (1998) (citing Cohen v. Brown, 10 Vet. App. 
128, 136-37  (1997)); see also Caluza v. Brown, 7 Vet. App. 
498, 506  (1995), aff'd per curiam, 78 F.3d 604  (Fed. Cir. 
1996) (table); 38 C.F.R. § 3.304(f)  (1999).

Although the RO did not specifically state that it denied the 
veteran's claim for service connection for PTSD on the basis 
that it was not well grounded, the Board concludes that this 
error was not prejudicial to the veteran's claim.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991). 


ORDER

The claim for service connection for PTSD is denied as not 
well grounded.



REMAND

In his September 1998 claim, the veteran also sought 
entitlement to service connection for residuals of vagotomy.  
His accredited representative argued, in its December 1999 
brief, that the RO committed clear and unmistakable error 
(CUE) in its January 1959 rating decision, which denied a 
claim by the veteran seeking entitlement to service 
connection for a stomach disorder.  It also argued that the 
current claim for service connection for residuals of 
vagotomy is "inextricably intertwined" with the CUE claim.

Specifically, the representative has argued that, in the 
January 1959 decision, the RO denied the veteran's claim for 
service connection for a stomach condition because no stomach 
condition was shown in service, nor within the 1 year 
presumptive period, even though the veteran was discharged 
from service in March 1958 and a duodenal ulcer was found on 
VA examination in December 1958.  The representative points 
out that the RO indicated that the presumptive period for 
service connection should have been March 1958, not January 
1955, as the RO concluded.

After review of the record, the Board concludes that this 
case is not yet ready for appellate review.  It finds that 
the RO has not considered the veteran's CUE claim.  It also 
concludes that the current issue of entitlement to service 
connection for residuals of vagotomy is inextricably 
intertwined with the CUE issue.  See EF v. Derwinski, 1 Vet. 
App. 324  (1991); Harris v. Derwinski, 1 Vet. App. 180  
(1991); Meyers v. Derwinski, 1 Vet. App. 127  (1991).  In 
deciding whether a claim raised during the course of an 
appeal is inextricably intertwined with an issue that has 
been developed, the Court looks to what affect an allowance 
of the claim not developed for appellate consideration would 
have on the denied claim on appeal.  Hoyer v. Derwinski, 1 
Vet. App. 208, 209 (1991).  In the instant case, a 
determination that there was CUE in the January 1959 decision 
denying service connection for a stomach disorder would 
render moot the current issue of entitlement to service 
connection for residuals of vagotomy.  The veteran's surgical 
vagotomy was performed as a result of his stomach disorder 
(duodenal ulcer).  As such, a grant of entitlement to service 
connection for a stomach disorder would necessarily include 
any residuals of the vagotomy.

In light of the above, further appellate consideration will 
be deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should adjudicate the issue of 
whether there was CUE in the January 1959 
rating decision denying entitlement to 
service-connection for a stomach disorder 
(duodenal ulcer).  In doing so, it should 
address all arguments presented by the 
veteran's accredited representative in 
its December 1999 brief.

2.  If action taken as to the CUE issue 
is adverse to the veteran, he should be 
informed of his appellate rights.  If the 
veteran files a timely notice of 
disagreement, the RO should furnish him 
with a Statement of the Case containing 
the pertinent law and regulations and 
clearly setting forth the reasons for the 
decision.  If the veteran files a timely 
substantive appeal, the RO should certify 
the issue for appellate consideration. 

3.  The RO should then review the issue 
of entitlement to service connection for 
residuals of vagotomy, in light of its 
decision, supra.

4.  If any benefit requested on appeal 
still remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case as to 
the issue of entitlement to service 
connection for residuals of vagotomy.  
The RO should ensure that any 
Supplemental Statement of the Case 
furnished to the veteran contains all 
relevant statutory and regulatory 
provisions that were not set forth in the 
Statement of the Case or previous 
Supplemental Statements of the Case, as 
well as a detailed reasons and bases for 
all decisions reached.  The veteran and 
his representative should be given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 



